Citation Nr: 0120424	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

                       
THE ISSUES

1.  Entitlement to service connection for a variously defined 
skin disorder, to include as a result of exposure to Agent 
Orange.  

2.  Entitlement to an increased disability rating for a 
service-connected residual tender scar from a shell fragment 
wound to the left forearm, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased disability rating for 
service-connected functional limitation in the use of the 
left forearm with loss of strength and fatigability, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from May 1966 to 
May 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from several decisions of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  In particular, an October 1997 rating action, the 
RO granted service connection for status post residuals of a 
gunshot wound to the left forearm and evaluated the 
disability as 10 percent disabling, effective from April 
1997, pursuant to the diagnostic code which rates impairment 
resulting from superficial scars that are tender and painful 
on objective demonstration.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2000).  Additionally, by a September 
1998 rating action, the RO denied the issue of entitlement to 
service connection for a skin disorder, variously defined as 
status post squamous cell carcinomas of facial skin, actinic 
keratoses, tinea cruris, tinea pedis, and lentigo maligna of 
the upper back, to include as a result of exposure to Agent 
Orange.  Also, by a July 1999 rating action, the RO redefined 
the veteran's service-connected disability as a residual 
tender scar from a shell fragment wound to the left forearm, 
granted service connection for functional limitation in the 
use of the left forearm with loss of strength and 
fatigability, and assigned a 10 percent rating to this second 
service-connected disability, effective from April 1997, 
pursuant to the diagnostic code which rates impairment 
resulting from injury to Muscle Group VII.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5307 (2000).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.  

In particular, the Board notes that, at the VA muscles 
examination conducted in April 1999 in the present case, the 
veteran reported that he had been referred to the orthopedic 
clinic due to left forearm pain and that a diagnosis of 
lateral epicondylitis had been made in March 1999.  The 
veteran did not specify whether the orthopedic clinic to 
which he had been referred was a VA, or a private, medical 
facility.  Review of the claims folder indicates that the 
veteran has received treatment for various disabilities at 
the VA Medical Center (VAMC) in Memphis, Tennessee.  The most 
recent record of treatment that the veteran has received at 
the Memphis VAMC, which has been obtained and associated with 
the claims folder is dated in June 1998.  

On remand, therefore, the Board believes that an attempt 
should be made to obtain any records of recent treatment that 
the veteran has received for his service-connected left upper 
extremity disabilities.  See, Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992) (there is a continuing obligation on VA 
to assist veterans in developing the facts of their claims 
throughout the entire administrative adjudication and this 
obligation includes the duty to obtain records regarding 
their medical history).  See also, Simington v. Brown, 
9 Vet.App. 334 (1996) (per curiam) (stipulating that VA is 
deemed to have constructive knowledge of any documents 
"within the Secretary's control" and that any such 
documents relevant to the issue under consideration must be 
included in the record on appeal) and Bell v. Derwinski, 
2 Vet.App. 611, 613 (1992) (regarding records in constructive 
possession of VA).  

With regard to the claim for service connection for a 
variously defined skin disorder, to include as a result of 
exposure to Agent Orange, the Board notes that the service 
medical records reflect treatment for tinea lesions on both 
feet in August 1967, early tinea of the groin with scaling 
and burning in October 1967, and a rash on the groin which 
appeared to be monilia in December 1967.  The separation 
examination which was conducted in April 1968 provided no 
evidence of complaints of, treatment for, or findings of a 
skin disorder.  The veteran denied ever having experienced, 
or experiencing at that time, skin diseases.  

The veteran was discharged from active military duty in May 
1968.  According to the post-service medical records which 
have been obtained and associated with the claims folder, the 
veteran has received pertinent dermatological treatment.  A 
January 1998 report indicates that the veteran was scheduled 
to undergo removal of a right pre-auricular lesion.  A 
February 1998 record notes that the veteran's history was 
positive for sun exposure and for exposure to Agent Orange in 
Vietnam.  Also in February 1998, the veteran reported that 
the skin at the area of the right pre-auricular lesion was 
bleeding and that he had a new pigmented lesion anterior to 
the original lesion.  A surgical pathology report included 
the diagnoses of microinvasive squamous cell carcinoma 
concerning the right pre-auricular skin punch biopsy and 
actinic keratosis regarding the right cheek skin punch 
biopsy.  

In March 1998, the veteran sought treatment for multiple 
actinic lesions over his face and forehead bilaterally as 
well as a large crusting lesion all over his right cheek.  
According to the surgical pathology report, diagnoses of 
invasive moderately differentiated squamous cell carcinoma, 
squamous cell carcinoma in situ of the posterior margin, and 
actinic keratosis involving the lateral margins regarding the 
veteran's right cheek skin excision; actinic keratosis 
concerning his right forehead skin excision; and a compound 
nevus with atypical lentiginous melanocytic hyperplasia 
regarding his nose skin excision were made.  A report of a 
follow-up treatment session later in March 1998 includes the 
assessment of sun-damaged skin.  

An April 1998 report indicated that the veteran, who was 
status-post excisional biopsy of a right pre-auricular area 
of which pathology showed basal cell carcinoma with positive 
margins, underwent a re-excision of that area.  According to 
the surgical pathology report, the following diagnoses were 
made:  a scar with no evidence of residual squamous cell 
carcinoma (as to the right pre-auricular skin excision), no 
evidence of malignancy (as to the left pre-auricular skin 
excision), squamous cell carcinoma in-situ and margins 
positive for tumor (as to the right lateral canthus skin 
excision), and residual squamous cell carcinoma in-situ 
without margin involvement (as to the right lateral canthus 
skin re-excision).  

Thereafter, in August 1998, the veteran underwent a VA skin 
diseases (other than scars) examination.  In the examination 
report, the examiner noted that the veteran was status post 
removal of multiple skin cancers.  In particular, the 
examiner explained that, in February 1998, the pre-auricular 
lesion was diagnosed as squamous cell carcinoma and the right 
cheek lesion was characterized as actinic keratosis.  The 
examiner also cited the veteran's March 1998 removal of three 
lesions, including one from his right cheek which was found 
to be squamous cell carcinoma with margins that were free of 
tumor, one on his right forehead which was characterized as 
an actinic keratosis, and one on his nasal area that was 
described as a compound nevus with atypical lentiginous 
hyperplasia.  Additionally, the examiner noted that, in April 
1998, the veteran underwent a re-excision of his right 
pre-auricular area that was negative for a tumor and showed 
only a residual scar, an excision of a left pre-auricular 
area that was also negative for malignancy and showed only a 
scar, removal of a lesion from his right lateral canthus 
which was diagnosed as squamous cell carcinoma in situ, and a 
re-excision of that area which showed squamous cell carcinoma 
in situ with uninvolved margins with the presence of an 
actinic keratosis at one margin.  The examiner concluded that 
these medical records did not provide evidence of a sarcoma.  

The physical evaluation demonstrated multiple scars of both 
the right and left pre-auricular areas and bilateral temple 
areas; multiple scaling lesions with red bases, especially of 
the right brow, the left lateral canthus, and the right 
helical rim of the ear;  a 7 x 8 millimeter dark lesion on 
the upper back compatible with a lentigo maligna; 
considerable lentiginous change of the torso, especially the 
back and the upper shoulder of the back which appear to be 
normal; considerable poikiloderma of the facial and nuchal 
skin; mild tinea pedis with no onychomycosis; and evidence of 
prior tinea cruris.  

The examiner diagnosed post-surgical status for squamous cell 
carcinomas of the skin of the face; actinic degeneration of 
the skin, especially of the head, neck, and ears, and 
manifested by multiple actinic keratoses; tinea cruris; tinea 
pedis; and possible lentigo maligna of the upper back.  
Additionally, the examiner expressed his opinion that, 
considering the veteran's history of blistering in Vietnam 
and multiple sunburn blisters as a child growing up in the 
South, his lesions are most likely secondary to actinic 
damage.  

The claims folder also contains an April 1999 letter from the 
chief of plastic surgery at the VAMC in Memphis, Tennessee.  
In this document, the VA physician stated that the veteran 
has had a history of removal of multiple skin cancers and 
continues to have multiple skin lesions.  In addition, the 
physician noted that the veteran, who has very fair skin, has 
a history of exposure to the sun and to Agent Orange.  The 
physician explained that the veteran, with his fair skin and 
his history of sun exposure, is at a very high risk for 
developing skin cancer at his current age.  However, the 
physician was unable to delineate those lesions caused by 
Agent Orange, those lesions caused by sun exposure, those 
lesions which were caused by a combination of factors, and 
those lesions which may have been accelerated by one or the 
other of the offending agents.  The physician recommended 
obtaining an opinion from a dermatologist.  

The Board acknowledges that the March 1998 VA outpatient 
treatment record includes the assessment of sun-damaged skin.  
Furthermore, the examiner who had conducted the VA evaluation 
in August 1998 expressed his opinion that, considering the 
veteran's history of blistering in Vietnam and multiple 
sunburn blisters as a child growing up in the South, his 
lesions are most likely secondary to actinic damage.  
Moreover, the Chief Physician of Plastic Surgery at the 
Memphis VAMC was unable to provide a definite answer as to 
the etiology of the veteran's various skin disorders.  

As the Board has discussed, the Chief Physician of Plastic 
Surgery at the Memphis VAMC recommended referring the 
veteran's case to a dermatologist to determine the etiology 
of his skin disorders.  In view of the indecisive opinions 
concerning the etiology of the veteran's skin disorders, the 
Board concurs.  On remand, the veteran should be accorded a 
VA examination by a dermatological to determine the etiology 
of his skin disorders.  

With regard to the claim of entitlement to a disability 
rating greater than 10 percent for the service-connected 
residual tender scar from a shell fragment wound to the left 
forearm, the Board notes that the outpatient treatment 
records which have been obtained and associated with the 
claims folder do not specifically reflect treatment for this 
service-connected scar.  The VA muscles examination conducted 
in September 1997 demonstrated the presence of macules and 
papules over this scar.  The VA muscles examination 
subsequently conducted in April 1999 did not discuss the 
presence or absence of macules or papules over the veteran's 
service-connected scar but did note that the scar tissue was 
approximately one inch in length and involved mild 
depression, no adhesions, and no sign of tendon damage.  

During the current appeal, the RO has evaluated this 
service-connected disability based upon the diagnostic code 
which rates impairment resulting from superficial scars that 
are tender and painful on objective demonstration.  According 
to this diagnostic code, evidence of such symptomatology 
warrants the assignment of a 10 percent disability 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2000).  
This rating is the highest rating allowable under this 
diagnostic code.  Thus, the veteran in the present case 
cannot receive a rating higher than the currently assigned 
10 percent evaluation for his service-connected scar under 
Diagnostic Code 7804.  

However, a higher disability rating may be warranted on an 
extraschedular basis.  See, 38 C.F.R. § 3.321(b)(1) (2000) 
(which stipulates that an extraschedular rating is warranted 
in a case that presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards).  The Board acknowledges 
that the statement of the case furnished to the veteran and 
his representative in March 2000 indicated that the RO 
considered the appropriateness of an extraschedular 
evaluation but found such a rating not to be warranted at 
this time.  

However, as the Board has previously discussed, at the April 
1999 VA muscles examination, the veteran explained that he 
was receiving treatment at an orthopedic clinic for his left 
forearm pain and that a diagnosis of lateral epicondylitis 
had been made in March 1999.  These records, if available, 
may indicate that an extraschedular evaluation for the 
veteran's service-connected scar is warranted.  On remand, 
therefore, after completing all requested development, the RO 
should consider the appropriateness of an extraschedular 
evaluation for the veteran's service-connected scar.  

With regard to the claim of entitlement to a disability 
rating greater than 10 percent for service-connected 
functional limitation in the use of the left forearm with 
loss of strength and fatigability, the Board notes that, at 
the April 1999 VA muscles examination, the veteran stated 
that he has received recent orthopedic treatment for pain in 
his left forearm and that lateral epicondylitis was diagnosed 
in March 1999.  Review of the claims folder indicates that 
the RO has not attempted to procure these recent medical 
records or to accord the veteran a VA examination by an 
appropriate specialist who has reviewed them.  As such, the 
Board believes that, on remand, the veteran should be 
accorded a VA examination by an orthopedist to determine the 
current nature and severity of this service-connected 
disability.  The examination conducted on remand should 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  See, DeLuca v. Brown, 8 
Vet.App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45 (2000).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all 
previously unobtained records of VA and 
private treatment that he has received 
for his skin condition since his 
discharge from active military duty as 
well as copies of all records of VA and 
private treatment that he has received 
for his service-connected left upper 
extremity disabilities in recent years.  
All such available copies should be 
associated with the claims folder.  

3.  The RO should also specifically 
request the VAMC in Memphis, Tennessee to 
furnish copies of all records of treatment 
that the veteran may have received at that 
medical facility since June 1998.  Copies 
of all available records should be 
associated with the claims folder.  

4.  Thereafter, the veteran should be 
accorded a VA examination by a 
dermatologist to determine the nature, 
severity, and etiology of his skin 
disorders.  The claims folder, and a copy 
of this remand, should be made available 
to the examiner in conjunction with the 
examination, and the examiner should 
verify in the report that the claims 
folder was reviewed.  Any specialized 
testing deemed necessary should be 
performed.  The examiner should discuss 
all pertinent pathology shown on 
examination.  

The examiner is requested to obtain from 
the veteran a detailed history of his 
pre-service, in-service, and post-service 
sun exposure.  Following a review of the 
claims folder and the examination 
findings, the examiner is asked to list 
all appropriate dermatological diagnoses.  
For any dermatological disorders 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is as likely as not that any such skin 
disorder shown is related to the 
veteran's service, including his 
in-service exposure to the sun or to 
Agent Orange or the in-service episodes 
of treatment for tinea lesions on both 
feet in August 1967, early tinea of the 
groin with scaling and burning in October 
1967, and a rash on the groin which 
appeared to be monilia in December 1967.  

5.  The veteran should also be accorded a 
VA examination by an orthopedist to 
determine the nature and severity of the 
service-connected residual tender scar 
from a shell fragment wound to the left 
forearm and the service-connected 
functional limitation in the use of the 
left forearm with loss of strength and 
fatigability.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner in conjunction 
with the examination, and the examiner 
should verify in the report that the 
claims folder was reviewed.  In addition 
to x-rays of the veteran's left elbow and 
left wrist, any other specialized testing 
deemed necessary should be performed.  
The examiner should discuss all pathology 
associated with these service-connected 
disabilities shown on examination.  Also, 
the examiner should provide the ranges of 
motion of the veteran's left elbow and 
left wrist and should discuss the normal 
ranges of motion of these joints.  

Additionally, the examiner should 
specifically state whether the veteran 
has any additional disabilities of his 
left upper extremity, including lateral 
epicondylitis.  If so, the examiner 
should express an opinion as to whether 
it is as likely as not that any such 
additional disability, including lateral 
epicondylitis, is related to the 
veteran's military service.  If not, the 
examiner should express an opinion as to 
whether any such additional left upper 
extremity disability, including lateral 
epicondylitis, was caused or is 
aggravated by the service-connected 
residual tender scar from a shell 
fragment wound to the left forearm or the 
service-connected functional limitation 
in the use of the left forearm with loss 
of strength and fatigability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995).  

Furthermore, the examiner should be 
requested to determine whether the 
veteran's left forearm exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disabilities and any 
associated disorders.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which the veteran's left 
forearm pain could significantly limit 
his functional ability during flare-ups 
or on repeated use over a period of time. 
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

6.  The RO should then re-adjudicate the 
issues of entitlement to service 
connection for a variously defined skin 
disorder, to include as a result of 
exposure to Agent Orange; entitlement to a 
disability rating greater than 10 percent 
for the service-connected residual tender 
scar from a shell fragment wound to the 
left forearm; and entitlement to a 
disability rating greater than 10 percent 
for the service-connected functional 
limitation in the use of the left forearm 
with loss of strength and fatigability.  
Adjudication of the rating claims should 
also include consideration of staged 
ratings and extraschedular evaluations.  
See Fenderson v. West, 12 Vet. App. 119 
(1999) and 38 C.F.R. 3.321(b)(2).  

If the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since the 
issuance of the last SSOC, regarding the 
service connection claim, and the 
statement of the case, concerning the 
increased rating issues.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



